Citation Nr: 1324498	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  12-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error in a July 2004 decision of the Board of Veterans' Appeals, which denied entitlement to an effective date earlier than March 5, 1998, for the grant of service connection for paranoid schizophrenia.

(The issue of entitlement to an effective date earlier than March 5, 1998, for the grant of service connection for paranoid schizophrenia, is the subject of a separate Board decision.)  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1989 to February 1990.  The Veteran's representative is the moving party.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the moving party alleging clear and unmistakable error in the decision in July 2004 by the Board, denying entitlement to an effective date earlier than March 5, 1998, for the grant of service connection for paranoid schizophrenia.

This motion is before the undersigned Veterans Law Judge, who has been designated to make the final disposition on the motion.


FINDINGS OF FACT

1.  At the time of the Board decision in July 2004, the evidence demonstrated that the Veteran's first correspondence to VA was the formal claim received on March 5, 1998; in its decision, the Board denied entitlement to an effective date earlier than March 5, 1998, for the grant of service connection for paranoid schizophrenia.

2.  The record does not establish that any of the correct facts as they were known at the time were not before the Board at the time of the July 2004 decision, or that the Board incorrectly applied statutory or regulatory provisions in effect at that time such that the outcome of the claim would have been manifestly different but for the error.








CONCLUSION OF LAW

The July 2004 Board decision, denying entitlement to an effective date earlier than March 5, 1998, for the grant of service connection for paranoid schizophrenia, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In a claim of clear and unmistakable error, the duties to notify and to assist are not applicable, because the determination of clear and unmistakable error is based on the facts of record at the time of the decision challenged, and no further factual development is required.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Clear and Unmistakable Error

Effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, permit challenges to decisions of the Board on the grounds of clear and unmistakable error.

A final Board decision may be revised or reversed on the grounds of clear and unmistakable error by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. § 5109A(a) and § 7111(a), (c).


In creating § 7111, Congress intended VA to follow the established case law defining a viable claim of clear and unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law is found primarily in the following precedent opinions of the United States Court of Appeals for Veterans Claims (Court): Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 (1997).

A claim of clear and unmistakable error is defined as the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error; generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A review for clear and unmistakable error in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Clear and unmistakable error does not include VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).




Also, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in a motion of clear and unmistakable error.  38 C.F.R. § 20.1411(a).

Facts

The Veteran was separated from service in February 1990.  The first communication of record from the Veteran was the Veteran's formal application for VA disability compensation, which was received by VA on March 5, 1998.  In the application the Veteran indicated that she had not previously filed a claim with VA.

In a rating decision in December 1998, the RO granted service connection for paranoid schizophrenia, effective from March 5, 1998, the date of receipt of the claim.  The Veteran appealed the effective date assigned, and in July 2004, in a final decision the Board denied the appeal.  38 C.F.R. § 20.1100.  While the Veteran moved to reconsider the Board's decision, the motion was denied in August 2006.  38 C.F.R. § 20.1101.  

Earlier Effective Date

The effective date for an award of service connection based on an original claim, is the day following separation from active service if the claim is received within one year after separation from service, otherwise, the date of receipt of the claim. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400.






A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).

Under 38 U.S.C.A. § 5110, the effective date for service connection cannot be earlier than the date of receipt of the application, unless an application is received within one year from discharge from service.  Here, the Veteran did not file a claim within one year of separation from service, that is, between February 1990 and March 1998.  Accordingly, the effective date cannot be earlier than the date of receipt of the application, that is, March 5, 1998.

Clear and Unmistakable Error Analysis

As the Board properly applied the effective date provisions of 38 U.S.C.A. § 5110(a), (b)(1) and 38 C.F.R. § 3.400, the Board did not commit clear and unmistakable error by incorrectly applying the statutory and regulatory provisions in existence at the time of the Board's decision.  38 C.F.R. § 20.1403(a).

The Veteran argues that the Board's failure to obtain records of the Social Security Administration constituted clear and unmistakable error, as the Board knew that she was in receipt of benefits from the Social Security Administration and the Board had an affirmative duty to obtain the records.  









The Veteran essentially argues that the failure to obtain the records means that the Board did not have the correct facts, as the facts were known at the time, constituting clear and unmistakable error in the Board's decision.  

The Veteran argues that if the records had been obtained, the date of receipt of her claim for Social Security Administration benefits would serve as an informal claim for VA benefits, resulting in an earlier effective date for VA's grant of service connection for paranoid schizophrenia.

The Veteran's argument lacks merit for several reasons.  First, by asserting the failure of VA to obtain records constitutes clear and unmistakable error, the Veteran is asserting that VA failed to properly assist in developing her claim.  As set forth above, clear and unmistakable error does not include VA's failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d).  Second, only a correspondence indicating a desire to apply for VA benefits, not benefits from another federal agency, may be construed as an informal service connection claim.  38 C.F.R. § 3.155(a).  Third, the provision of 38 C.F.R. § 3.153, pertaining to receipt of a claim for Social Security Administration on a form jointly prescribed by VA applies only to a claim for death benefits. 

As there was no clear and unmistakable error in the decision in July 2004 by the Board, denying entitlement to an effective date earlier than March 5, 1998, for the grant of service connection for paranoid schizophrenia, revised of the Board decision is not warranted.

      (The Order follows on the next page.).








ORDER

As there was no clear and unmistakable error in the decision in July 2004 by the Board of Veterans' Appeals, denying entitlement to an effective date earlier than March 5, 1998, for the grant of service connection for paranoid schizophrenia, the motion for revision of the decision is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


